154 U.S. 564
14 S.Ct. 1213
19 L.Ed. 256
UNITED STATESv.ALBERT L. MOWRY.
No. 186.
April 12, 1869.

Mr. Justice NELSON delivered the opinion of the court.


1
This is an appeal from the court of claims.


2
The petition of Mowry sets forth that railroad cars were needed on the Pacific Railroad, in Missouri, for the transportation of men and supplies in the military department of the west, then in command of Gen. Fremont; and that on the 22d September, 1861, he made a contract with Chief Quartermaster McKinstry, at the head of that department under Gen. Fremont, to construct 50 box cars and 50 platform cars, the former for $825 each, and for the latter $700 each. These cars were afterwards constructed, approved, and taken into the service of the government.


3
The payment of the price on this contract was, among many others within that military district, suspended, upon allegations of fraud and irregularities committed therein, and a board of commissioners appointed to investigate them and report to the secretary of war. The petitioner presented his claim before this board charging the contract price, amounting to $76,250. This board, after investigation, allowed to the petitioner $58,750, and gave him a voucher for that amount, the payment of which was accepted by him from the government, as provi ed for by an act of congress. The court of claims allowed the balance of the contract price,—$17,250.


4
The case falls within the decision of this court just rendered in the case of U. S. v. Adams, 7 Wall. 463. Under the circumstances, the petitioner is concluded by the finding of the board and acceptance of payment.


5
The decree must be reversed, and the cause remanded, with directions to enter a decree dismissing the petition.


6
The Attorney General, Asst. Atty. Gen. Dickey, and E. P. Norton, for the United States.


7
R. M. Corwine, J. M. Carlisle, and J. D. McPherson, for appellee.